Citation Nr: 1529660	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  11-22 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right foot disability (claimed as residuals of a right foot injury).

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served with the Rhode Island Army National Guard from April 1964 to April 1970 with a period of active duty for training (ACDUTRA) from February 1965 to July 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Providence, Rhode Island Department of Veteran Affairs (VA) Regional Office (RO).  This case was remanded by the Board in July 2014 for further action by another Veterans Law Judge (VLJ); it is now before the undersigned.

The Board notes that the matter of service connection for tinnitus was previously on appeal, but was granted in an intervening May 2013 rating decision.  Therefore, it is no longer before the Board.

The issue of service connection for a right foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's STRs are silent for complaints, treatment, or diagnoses related to hearing loss; bilateral sensorineural hearing loss (SNHL) was not manifested in service or the first postservice year; the Veteran's current bilateral hearing loss is not shown to otherwise be related to his service or noise exposure therein.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to his claim of service connection for bilateral hearing loss, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in June 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  This matter was most recently readjudicated in the October 2014 supplemental statement of the case.  Notably, the Veteran has had ample opportunity to respond, and has not alleged that notice was less than adequate.

In July 2014, the case was remanded by the Board to make a second request for Social Security Administration (SSA) records and a new audiological examination.  Specifically, the remand found the May 2013 examination report to be inadequate because the negative etiological opinion therein relied solely on the fact that the Veteran's hearing was normal at separation.  See Hensley v. Brown, 5 Vet.App. 155, 159 (1993).  On remand, the AOJ made a second request for SSA records, which was met with an identical response as the first (a Form SSA-3368 Disability Report), and arranged for an August 2014 audiological examination.  The August 2014 examiner delivered a negative opinion explaining that, in addition to the fact that the Veteran's hearing was normal on separation examination, the Veteran's history of occupational noise exposure and a family history of hearing loss could not be ruled out as possible causes or contributing factors to his current hearing loss.  As a second request was made for SSA records and as the August 2014 opinion is adequately supported by a rationale that does not solely rely upon a normal separation examination, the Board finds that there has been substantial compliance with the July 2014 remand.

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  While the Board acknowledges that the Veteran's STRs appear to be incomplete, it notes that the AOJ made repeated and extensive efforts to secure complete service records.  Three separate attempts (in June, August, and October of 2009) to request the Veteran's records were met with negative responses based on the information available.  The AOJ also asked the Veteran to submit any copies of STRs in his possession.  He has had ample opportunity to respond and supplement the record, and has not identified any pertinent records that remain outstanding or the location of any missing STRs.  The Board also acknowledges that the Veteran alleged that his private physician, Dr. Bellino, opined that his hearing loss was related to military noise exposure.  However, no such opinion has been submitted in support of the Veteran's claim, and a request for records from Dr. Bellino yielded only one record of audiological evaluation.  The Board notes that the ultimate burden of ensuring that pertinent records of private treatment are submitted for consideration is on the Veteran.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

VA audiological examinations were conducted in May 2013 and August 2014.  Together, those examination reports reflect consideration of the entire record and relevant medical history, and the August 2014 report includes an adequate rationale for the opinion provided.  Therefore, taken together, they are adequate for rating purposes.  Based on the above, the Board finds the record includes adequate medical evidence to support an adjudication of this matter on its merits; VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, to include SNHL, may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year for SNHL).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, the Veteran contends that he has had difficulty hearing that he strongly believes is related to operating recovery tanks during military service.  

STRs of record show that no hearing problems were noted on enlistment examination, and a whispered voice test was normal.  On the authorized audiological evaluation in 1968 (the exact date is illegible), pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
10
15
LEFT
15
10
5
10
15

No speech recognition testing was conducted.  The record indicates that the Veteran was qualified for retention in the National Guard.  

On private audiological evaluation from University Otolaryngology in December 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
60
55
LEFT
30
25
35
55
70

Although speech discrimination testing was conducted, showing 96 percent in the right ear and 92 percent in the left, it is unclear whether it conformed to the Maryland CNC standards required by VA regulations.  See 38 C.F.R. § 4.85(a).  Regardless, the puretone thresholds alone show bilateral hearing loss disability for VA benefits purposes.  There was also no etiological opinion accompanying the objective evaluation.

In his August 2011 substantive appeal, the Veteran stated that he had seen a Dr. Joseph Bellino in December 2010 for his hearing loss, who diagnosed him with such disability and related it to gunfire, grenades, and other loud explosions during service.  A subsequent September 2011 correspondence with the Veteran revealed that the December 2010 record (noted above) documented the private evaluation referenced in the Veteran's substantive appeal. 

On VA examination in May 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
60
60
LEFT
25
30
35
60
70

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 90 in the left ear.  Although he made no further remarks with respect to the Veteran's hearing loss, in discussing his tinnitus complaints, he conceded that the Veteran had a history of military noise exposure, and indicated the whispered voice test at enlistment was not reliable evidence of actual hearing ability (i.e., did not include frequency data), and therefore it would be impossible to determine if any significant threshold shifts occurred during active duty.  Nonetheless, given a normal separation audiogram, the examiner opined that his hearing loss was less likely than not related to military service.

On VA examination in August 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
60
65
LEFT
25
25
40
60
65

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 76 in the left ear.  The examiner again indicated that the enlistment hearing tests were insufficient to determine either normal hearing or hearing loss, and an unreliable means of testing by today's standards.  Therefore, no statement could be made regarding shifts in auditory thresholds at the time of separation.  However, she conceded that the Veteran may have been exposed to hazardous noise exposure during service.  Nonetheless, the examiner noted that STRs documented normal auditory thresholds for both ears at the time of separation in February 1968.  Furthermore, the examiner indicated that a history of occupational noise exposure while working as an HVAC installer and a family history of hearing loss could not be ruled out as possible causes or contributing factors to his current hearing loss.  On that basis, the examiner opined that it is less likely than not that the Veteran's current hearing loss is related to his military service or noise exposure therein.  

The evidence is not in dispute as to whether the Veteran has a current hearing loss disability-postservice audiometric testing clearly shows he meets the criteria under 38 C.F.R. § 3.385.  However, there is nothing of record indicating that chronic hearing loss was first diagnosed during service.  Thus, service connection is not warranted on the basis that his hearing loss began in service and has persisted since.  Similarly, nothing suggests that bilateral SNHL was first manifested during service or within a year of separation from active duty in July 1965, or that he has had continuous hearing loss symptoms since.  Therefore, presumptive service connection for his hearing loss as a chronic disability listed under 38 C.F.R. § 3.309(a), to include on the basis of continuity of symptomatology, is also not warranted.  See also 38 U.S.C.A. § 1112.  

Consequently, what the Veteran must show to substantiate his claim is that his current bilateral hearing loss is somehow otherwise related to his military service or noise exposure therein.  To that end, the Board notes that he is competent to report high levels of noise during service and both the May 2013 and August 2014 examiners conceded that he was likely exposed to hazardous noise therein.  However, notwithstanding his own allegations of a positive relationship between his hearing loss and such exposure, whether such a relationship exists is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

While the Board acknowledges that the Veteran has reported that he received a favorable private medical opinion from Dr. Bellino, no such opinion has actually been received by VA, despite efforts to obtain, and receipt of, Dr. Bellino's records.  As noted in the Board's July 2014, the May 2013 medical opinion was inadequate.  Thus, the only competent medical opinion of record is found in the August 2014 VA examination report which provides a negative nexus opinion.  Both examinations acknowledged the insufficiency of a whispered voice test in establishing a baseline for hearing acuity at enlistment, and consequently the impossibility of determining if significant threshold shifts occurred during active duty.  Absent such information, they both point to a 1968 service examination showing normal audiometry as evidence that the Veteran's current hearing loss is unrelated to his service or noise exposure therein.  Upon a review of the record, the Board observes that the examination reports appear to erroneously characterize that examination as a separation examination-the Veteran's DD-214 shows he separated from ACDUTRA in July 1965.  The examination in question appears to be from 1968, and includes notations indicating it was conducted for National Guard retention purposes.  Critically, however, such mischaracterization demonstrates that the Veteran's hearing acuity actually remained normal for at least three years after separation from active duty, which only further bolsters the weight of examiners' negative etiological opinions.  In addition, it is evidence against the claim for service connection on a presumptive basis.  

Furthermore, the August 2014 examiner's opinion also indicated that the Veteran reported postservice occupational noise exposure as an HVAC installer and a family history of hearing loss, both of which could not be ruled out as either causative or contributing factors for his current hearing loss.  The Board finds that the 2014 VA medical opinion is sufficiently explained and reflects consideration of the medical history and available evidence.  Therefore, they are probative and persuasive evidence in this matter.

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not for application, and the appeal in the matter must be denied.


ORDER

Service connection for bilateral hearing loss is not warranted; the appeal in that matter is denied.


REMAND

The Veteran was examined in conjunction with his right foot disability claim in August 2014.  At the time, the examiner found the Veteran did not have a right foot disability, but stated specifically that there was not enough medical documentation regarding the Veteran's right foot, referring to the lack of records for private treatment that the Veteran reported from a Dr. Thornton.  Shortly after that examination, VA received additional private records from Dr. Thornton that indicate several diagnoses associated with complaints of right and left foot pain, including degenerative arthritis, tendonitis, neuritis neuropathy, bone spurs, and pes planus.  However, the records are unclear as to whether the various diagnoses correspond with both feet or one in particular.  While the August 2014 VA examiner confirmed that there was no arthritis of the right foot by X-ray testing, he did not have the opportunity to review and consider the several additional private diagnoses noted above.  Therefore, a supplemental medical opinion to clarify the nature and likely etiology of the Veteran's right foot disability is needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records adequately identified private and VA treatment the Veteran has received for a right foot disability.

2. Then, forward the Veteran's claims file to an appropriate examiner to provide a supplemental medical opinion regarding the Veteran's right foot disability.  Based on a review of the record (to specifically include the August 2014 VA examination and the subsequently received private records from Dr. Thornton), the examiner should respond to the following:

a. Does the record show that the Veteran has or has had at any point during this appeal (since the claim was filed in April 2009), a diagnosis for a right foot disability, to specifically include tendonitis, neuritis neuropathy, bone spurs, and/or pes planus (see private records from Dr. Thornton diagnosing these disorders as to one or both feet)?

b. As to each right foot disorder diagnosed at any time during this appeal, the examiner must indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to service.

All opinions must include a complete rationale citing to supporting factual data and medical literature as appropriate.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


